11/05/2020



                                                                                 Case Number: DA 20-0362




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   DA 20-0362

MASTERS GROUP INTERNATIONAL,
INC.,
      Third-Party Plaintiff, Appellee, and
      Cross-Appellant,
V.

COMERICA BANK,
   Third-Party Defendant, Appellant, and
   Cross-Appellee.


           Grant of Unopposed Motion for Extension of Time
__________________________________________________________________

      Pursuant to authority granted under Mont. R. App. P. 26, Appellee and Cross-

Appellant may file and serve an answer brief and cross-appeal opening brief in this

matter on or before December 14, 2020.




                                                                     Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         November 5 2020